Illinois Official Reports

                                       Appellate Court



                 Omron Electronics v. Illinois Workers’ Compensation Comm’n,
                                2014 IL App (1st) 130766WC



Appellate Court           OMRON ELECTRONICS, Appellant, v. ILLINOIS WORKERS’
Caption                   COMPENSATION COMMISSION et al. (Craig Bauer, Deceased, by
                          E. Belinda Bauer, Special Administrator, Appellee).



District & No.            First District, Workers’ Compensation Commission Division
                          Docket No. 1-13-0766WC

Filed                     November 14, 2014
Rehearing denied          December 22, 2014

Held                       In the matter of a claim for the death of claimant’s husband as a result
(Note: This syllabus of Neisseria meningitides shortly after he returned from a business trip
constitutes no part of the to Brazil, the appellate court upheld the Workers’ Compensation
opinion of the court but Commission’s reversal of the arbitrator’s denial of compensation
has been prepared by the based on the finding that the wife, as special administrator, failed to
Reporter of Decisions prove that her husband’s death was caused by his exposure to the
for the convenience of disease during the business trip, and the trial court’s judgment
the reader.)               confirming the Commission’s finding that the special administrator
                           did prove by a preponderance of the evidence that her husband
                           contracted the disease during his business trip was affirmed, since the
                           Commission’s decision was not contrary to the manifest weight of the
                           evidence.



Decision Under            Appeal from the Circuit Court of Cook County, No. 12-L-51148; the
Review                    Hon. Eileen Burke, Judge, presiding.



Judgment                  Affirmed.
     Counsel on               Michael E. Rusin and Jigar S. Desai, both of Rusin, Maciorowski &
     Appeal                   Friedman, Ltd., of Chicago, for appellant.

                              Anthony Cuda, of Cuda Law Offices, Ltd., of Oak Park, for appellee.




     Panel                    JUSTICE STEWART delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                              Harris concurred in the judgment and opinion.


                                                OPINION

¶1         This matter involves a claim under the Illinois Workers’ Compensation Act (the Act) (820
       ILCS 305/1 et seq. (West 2006)) and the Workers’ Occupational Diseases Act (Occupational
       Diseases Act) (820 ILCS 310/1 et seq. (West 2006)) filed by E. Belinda Bauer, wife and
       special administrator for Craig Bauer (employee), for benefits in connection with the death of
       the employee due to alleged exposure to Neisseria meningitides while on a business trip to
       Brazil for the employer, Omron Electronics. The arbitrator denied compensation finding that
       the special administrator had not proven causation and exposure arising out of and in the
       course of the decedent’s employment with the employer. The special administrator appealed to
       the Illinois Workers’ Compensation Commission (Commission). The Commission
       unanimously reversed the arbitrator’s decision and held that the special administrator had
       proven by a preponderance of the evidence that the employee had contracted Neisseria
       meningitides during his business trip to Brazil. The employer filed a timely petition for review
       in the circuit court of Cook County, which confirmed the Commission’s decision. The
       employer appeals.

¶2                                           BACKGROUND
¶3         The following factual recitation is taken from the evidence presented at the arbitration
       hearing conducted on May 24, 2011.
¶4         The special administrator testified that the employee had worked for the employer for four
       years as the company’s president and chief operating officer. She testified that the employee
       traveled to China and Japan on June 7 through June 14, 2006. He then returned to Chicago and
       worked from his office in Schaumburg. The employee’s travel itinerary was admitted into
       evidence. On June 20, 2006, he left Chicago at 2:55 p.m. and flew to Sao Paolo, Brazil. He
       arrived at 7:52 a.m. on June 21, 2006. He left Brazil on June 22, 2006, at 9:50 p.m. and arrived
       in Chicago at 9:30 a.m. on June 23, 2006.
¶5         The special administrator testified that when the employee returned home on June 23,
       2006, she noticed that he was pale. They drove to their second home in Lake Geneva,
       Wisconsin. Instead of going out to dinner like they normally did, they opted to eat at home
       because the employee did not feel well. She stated that the employee was very tired, felt a little

                                                   -2-
     achy, and thought he might have the flu. On June 24, 2006, the employee awoke early and went
     to have his hair cut. When he returned home he laid on the couch because he had a fever and
     was feeling very achy. She testified that throughout the day he continued to get worse. By late
     afternoon he developed little black spots all over his face and down his arms. The employee
     asked the special administrator to take him to the hospital. She took him to the Mercy
     Walworth Hospital and Medical Center emergency room in Walworth, Wisconsin. By the time
     they arrived at the hospital the employee’s rash had spread all over his body. The employee
     continued to get worse and the medical staff decided to move him to an intensive care unit in
     Janesville, Wisconsin. He was taken by ambulance to St. Mercy Health System in Janesville,
     Wisconsin. He died there on June 25, 2006. The special administrator testified that the
     employee died of Neisseria bacterial meningitis.
¶6       The medical records from the Mercy Walworth Hospital and Medical Center emergency
     department were admitted into evidence. In patient notes written by Dr. Kevin Parciak, he
     noted that the employee was examined on June 24, 2006, for a complaint of a rash. The
     employee told Dr. Parciak that he had started to feel some mild upper respiratory tract illness
     symptoms approximately one week prior consisting of general malaise, nonproductive cough,
     and intermittent low-grade temperatures. He told Dr. Parciak that his symptoms had improved
     somewhat over the course of the week. The employee reported that at about 5 p.m. on June 24,
     2006, reddish-purplish spots started appearing on his bilateral lower extremities and gradually
     ascended throughout the rest of his body over the course of the ensuing hours up until the time
     of presentation. The employee told Dr. Parciak that his only medication was Mucinex that he
     started taking that afternoon for a cough. The employee denied any specific bug bites,
     exposure to exotic foods, or exposure to any sick contacts specifically when travelling. Dr.
     Parciak noted diffuse nonpalpable purpuric rash lesions. His impression was purpuric rash due
     to infectious etiology. Dr. Parciak wrote that he “entertained the possibility of this patient
     having meningococcemia,” but did not have a “high suspicion” of meningitis because the
     employee did not have a significant headache, neck pain, neck stiffness, or photophobia,
     although meningitis was still possible. He opined that it was likely that the employee was
     “septic from some unknown bacteria or viral cause which is especially concerning because of
     his recent travel history.” The ambulance was contacted to transport the employee to St. Mercy
     Health System in Janesville, Wisconsin, and Dr. Parciak noted that the employee did not
     exhibit any signs of deterioration.
¶7       Dr. Badar Kanwar treated the employee on June 25, 2006, at St. Mercy Health System in
     Janesville. In his patient notes he wrote that the employee had been sick with cold-like
     symptoms since he returned from Japan, but that he only developed a rash, generalized
     malaise, and weakness that day. When the employee arrived at the hospital after transfer from
     the emergency room at Mercy Walworth Hospital and Medical Center, he was able to talk and
     answer Dr. Kanwar’s questions appropriately. Dr. Kanwar noted that the employee appeared to
     be in respiratory distress. The employee appeared very cyanotic and had a diffuse purpuric rash
     all over his body. He wrote that the employee was intubated and sedated when he became
     bradycardic, went into asystole, and died. Unsuccessful efforts were made to resuscitate the
     employee. Dr. Kanwar noted that his total time caring for the employee was 90 minutes.
¶8       The autopsy report from St. Mercy Health System in Janesville was admitted into
     evidence. The final diagnosis was hemorrhagic adrenals consistent with Waterhouse-
     Friderichsen Syndrome, and premortem blood culture positive for Neisseria meningitides.


                                                -3-
¶9         Dr. Charles Stratton testified by evidence deposition on behalf of the special administrator.
       He is the clinical director of the microbiology laboratory, an associate professor of pathology
       and medicine, and an associate director of the pathology residency program at Vanderbilt
       University in Nashville, Tennessee. He is board certified in internal medicine, infectious
       diseases, medical microbiology, and public health and medical microbiology. He testified that
       he had treated people with Neisseria meningitides since 1971.
¶ 10       Dr. Stratton testified that he had reviewed the employee’s medical records from Mercy
       Walworth Hospital and Medical Center in Lake Geneva, Wisconsin, St. Mercy Health System
       in Janesville, Wisconsin, the death certificate, the autopsy report, and his itinerary. He stated
       that the report from Mercy Walworth Hospital that the employee had a purpuric rash that was
       even on his palms and soles of his feet was very significant because one of the few illnesses
       that causes a rash on a person’s palms and soles is meningococcemia. Dr. Stratton testified that
       the clinician at Mercy Walworth Hospital diagnosed the employee with disseminated
       intravascular coagulation, which means sepsis syndrome. He stated that sepsis involves a
       cytokine storm, which makes blood vessels leaky as evidenced by the purpuric rash. Once the
       employee arrived at the hospital in Janesville, the medical records indicate that he had acute
       respiratory failure. Dr. Stratton stated that leaky blood vessels in the lungs caused this acute
       respiratory distress. He stated that the employee was intubated and sedated, then his heart
       stopped.
¶ 11       Dr. Stratton testified that the premortem blood cultures on June 24, 2006, grew Neisseria
       meningitides, which was significant because it confirmed the clinical impression from the first
       physician who examined the employee that he indeed had Neisseria meningitides in his blood.
       Dr. Stratton testified that Neisseria meningitides is another term for meningococcemia.
¶ 12       Dr. Stratton testified that he reviewed the autopsy report, which indicated that the
       employee died of meningococcemia. The death certificate listed the cause of death as Neisseria
       meningitides bacterium. He agreed with the cause of death listed on the death certificate.
¶ 13       Dr. Stratton testified that humans are the only natural reservoirs of Neisseria meningitides
       meaning that it is not something a person could get from drinking water, petting a cat, or
       cleaning a chicken coop. A person can only contract the infection from another human. Dr.
       Stratton testified that an individual can be exposed to meningococcal disease and become
       colonized, but not infected. These people are then carriers of meningococcal disease. Dr.
       Stratton stated that the most common method of transmission of Neisseria meningitides is
       airborne respiratory droplets. He stated that if a person is in an area with other people and
       someone who has colonized Neisseria meningitides coughs, sneezes, talks, or sings, the
       aerosolized droplets from his nasopharnyx get into the air and can be inhaled by someone else
       causing that person to contract the organism. The droplet nuclei remain in the room and
       circulate until the air system replaces the air with other air. He stated that depending on the air
       circulation, the droplet nuclei can float around for weeks, as was learned from the spread of
       diseases on submarines during World War II. He opined that, more likely than not, the
       Neisseria meningitides was transmitted to the employee through airborne respiratory droplets.
¶ 14       Dr. Stratton testified that the early symptoms of Neisseria meningitides are nonspecific,
       meaning the patient does not feel good, may have a low-grade fever, and has malaise. The
       symptoms do not include a sore throat, runny nose, cough, or sneezing, and it does not act like
       a cold or upper or lower respiratory tract infection. Dr. Stratton stated that a person who
       already had an upper respiratory tract infection is at greater risk to develop Neisseria

                                                    -4-
       meningitides. Dr. Stratton noted that the employee’s medical records show that he had a mild
       respiratory tract infection. Dr. Stratton testified that because the employee had a respiratory
       tract infection he was “primed or he had a cofactor that would make the likelihood of him not
       only becoming colonized but becoming infected with the Neisseria meningitides more likely.”
¶ 15        Dr. Stratton testified that the incubation period for meningococcemia is 2 to 10 days. He
       stated that in the employee’s case the concomitant respiratory tract infection acted as a cofactor
       and facilitated the meningococcemia so he thought the incubation period would be 2 days
       rather than 10 days.
¶ 16        Dr. Stratton testified that it was well known that international travel increases the risk for
       Neisseria meningitides infections. He stated that “Sao Paolo is well known in the medical
       literature, as well as among infectious disease specialists, as an area where there’s an increased
       prevalence of Neisseria meningitides.” He stated that the endemic rate of Neisseria
       meningitides is 2 to 5 per 100,000 people in Sao Paolo versus 1 per 100,000 in the United
       States.
¶ 17        Dr. Stratton testified that the employee was in Sao Paolo from June 21 to June 23, 2006,
       and became ill on June 24. He stated “the respiratory tract infection plus the likelihood of
       acquiring this organism while in Sao Paolo is the perfect–it’s very good timing for the
       acquisition and dissemination of this organism, which became clinically apparent by June
       24th.” Dr. Stratton testified that “My opinion is that it was his international travel, specifically
       the trip to Sao Paolo, that allowed the meningococcemia that he died from to occur. Had he not
       gone to Sao Paulo or had any international travel, then it’s my opinion that he wouldn’t have
       died of Neisseria meningitides.” He further stated that it was his opinion to a reasonable degree
       of medical certainty that the employee acquired meningococcemia in Sao Paolo as a result of
       his travel to that city. He stated, “I think that’s the most likely source given the incidence of this
       pathogen in Sao Paolo as well as the timing of the trip and the subsequent meningococcemia. It
       all fits together quite nicely with acquisition of the organism while he was in Sao Paolo,
       probably facilitated or even accelerated due to a cofactor of the respiratory tract infection he
       was known to have–or reported to have, and that the timing is very consistent with acquisition
       of this organism.” Dr. Stratton stated that while the most likely location that the employee
       contracted Neisseria meningitides was Sao Paolo, “[o]bviously, anything is possible.”
¶ 18        Dr. Stratton testified that his opinions were based on his experience and training, and his
       ability to interpret the medical literature. He stated that he provided medical articles to support
       that he used evidence-based medicine in terms of coming to his decisions. The articles were
       admitted into evidence.
¶ 19        Dr. William Lawrence Drew testified by evidence deposition on behalf of the special
       administrator. He is the director of the virology laboratory at the University of California at
       San Francisco and the chief of infectious disease at the University of California San Francisco
       Medical Center. He has a Ph.D. in experimental pathology with an emphasis on virology and is
       board certified in internal medicine with a subspecialty in infectious disease.
¶ 20        Dr. Drew testified that he reviewed records from Mercy Walworth Hospital and Medical
       Center in Lake Geneva, Wisconsin, and St. Mercy Health System of Janesville, Wisconsin.
       Dr. Drew testified that as soon as he saw that the employee had been to Brazil, it was “a very
       major red alert to someone in [his] field because Brazil is known for an ongoing problem with
       meningococcus, this organism from which he expired, and they have had an ongoing problem


                                                     -5-
       for years and years, and the estimates are they have at least three to six times the amount of
       problems with this organism in Brazil than we have in the U.S.”
¶ 21       Dr. Drew testified that the employee’s death certificate listed the cause of death as
       Neisseria meningitides bacterium and he agreed with this finding. He found it significant that
       the death certificate noted an interval between onset and death of one to two days. He felt this
       supported a very brief incubation period and a connection to the employee’s exposure in
       Brazil. Dr. Drew stated that Neisseria meningitides is transmitted by the respiratory route. He
       testified that “there’s no debate that he had meningococcal infection, and meningococcal
       infection is more prevalent in Brazil than it is here in the U.S. and his incubation period is
       completely compatible with having acquired it in Brazil. So, putting those two pieces of
       evidence together, yes, my opinion is that it’s more probable than not that that is what took
       place.” He stated that he believed that the employee acquired Neisseria meningitides as a result
       of his travel to Sao Paolo. He testified that the last day that the employee could have contracted
       the Neisseria meningitides bacteria was on June 22 or early on June 23, 2006, and the earliest
       he could have contracted it would have been June 14, 2006. Dr. Drew testified that “I can say
       that [the employee] would not have died at this time in his life from this infection had he not
       made that trip [to Brazil].”
¶ 22       Dr. Drew testified that typically a person who is infected with the Neisseria meningitides
       bacteria does not develop the clinical disease. A small subset may develop respiratory
       symptoms such as a pharyngitis, a sinusitis, or a runny nose. An exceedingly small subset will
       develop a more serious disease such as meningococcemia or meningococcal meningitis.
       Dr. Drew testified that the mild upper respiratory tract symptoms that the employee told
       Dr. Parciak about could have been due to Neisseria meningitides, but in his opinion were likely
       to have been a separate illness acquired before going to Brazil. He stated that it is the opinion
       of many experts that an ongoing prior infection may weaken a person’s defenses against
       Neisseria meningitides. He stated it would be “hard to sort out whether this was really due
       to–all of it due to Neisseria meningitides or there was another process and then superimposed
       Neisseria meningitides acquisition in Brazil.”
¶ 23       Dr. Drew testified that he reviewed Dr. Stratton’s report and he agreed that he is someone
       who has sufficient expert qualifications to write opinions concerning Neisseria meningitides.
       He further averred that he agreed with Dr. Stratton’s opinions.
¶ 24       A report from Dr. Jeffrey Coe dated November 15, 2006, was admitted into evidence.
       Dr. Coe is board certified in occupational medicine. He wrote that he reviewed medical
       records at the request of the employer relating to the care of the employee. Dr. Coe wrote that
       the employee became acutely ill with symptoms and clinical findings consistent with bacterial
       meningitis following his return from a business trip. He stated that Neisseria meningitides is
       spread through direct hand contact or droplets spread by coughing or sneezing from an
       asymptomatic carrier. He noted that the incubation period varies from 2 to 10 days. He opined
       that based on the information reviewed, it was his opinion that it would be impossible to state
       to a reasonable degree of medical certainty that the employee contracted bacterial meningitis
       during his business trip to Brazil in June 2006. He based this opinion on the fact that because
       the incubation period ranges from 2 to 10 days, it would be impossible to determine whether
       the employee was exposed to the bacteria before or during his trip to Brazil.
¶ 25       A report from Dr. Fred Zar dated August 22, 2007, was admitted into evidence. He is a
       professor of medicine, the vice head for medical education, and the program director for

                                                   -6-
       internal medicine at the University of Illinois at Chicago. Dr. Zar wrote that after reviewing the
       employee’s medical records at the request of the employer, it was clear that the employee died
       of meningococcal meningitis despite receiving timely and appropriate care. He wrote that
       carriers transmit the bacteria to another person via respiratory secretions. He wrote that the
       typical clinical manifestations of infection include an acute onset of fever, nausea, vomiting,
       headache, altered mental state, and severe muscle aches, and about 50% of infected people will
       have a rash. Dr. Zar noted that the incubation period for Neisseria meningitides is 4 days with a
       range between 2 and 10 days. The first symptom specific to meningococcal meningitis in the
       employee appeared to have been the rash which occurred on the evening of June 24, 2006.
       Dr. Zar opined that the bacterium was acquired 2 to 10 days prior to the appearance of the rash
       or sometime between June 14 and June 22, 2006. Because the average incubation period is four
       days, he opined that June 20, 2006, was most likely the date that the employee contracted the
       bacterium. Because of the incubation period, Dr. Zar opined that it was impossible for him to
       tell with any degree of medical certainty whether the employee contracted this bacteria in the
       United States or Brazil.
¶ 26        On December 3, 2008, Dr. Zar amended his report. He wrote that because the employee
       was only in Brazil for about 36 hours, the time period represents only 19% of the total range of
       known incubation for the disease, thus making it statistically more likely than not that it was
       not acquired in Brazil. He further noted that it was unlikely that the employee contracted his
       meningococcal infection on his flight to or from Brazil. Furthermore he provided printouts of
       information appearing on the Centers for Disease Control website that provides advice to
       travelers on risks of infectious diseases in Brazil. He noted that the website did not list an
       increased risk of meningococcal infection from travel to Brazil, nor did it recommend that
       travelers to Brazil receive the meningococcal vaccine.
¶ 27        Ricardo Moura testified by telephonic evidence deposition. He testified that he worked as a
       general manager for the employer in Sao Paolo, Brazil. He stated that he was interviewed for
       this position by the employee on June 22, 2006. He stated that he met with the employee at an
       employment agency’s office. The meeting took about one-half hour. Mr. Moura testified that
       the employee “looked like a person that was a hundred percent fit and one that makes sports.”
¶ 28        Marcos Ito testified by telephonic evidence deposition. He stated that he worked as the
       technical support manager for the employer in Sao Paolo, Brazil. Approximately 30 people
       worked at that office. He stated that on June 21, 2006, he met with the employee and Eduardo
       Penteado. Later the three had dinner together at a restaurant. Dinner lasted 45 minutes to one
       hour. The next day, the employee arrived at the office around noon after conducting interviews
       at the employment agency’s office. Mr. Ito testified that the employee left the office at around
       3 p.m. to go to the airport.
¶ 29        Eduardo Penteado testified by telephonic evidence deposition. He stated that he is the
       marketing and technology manager for the employer. He stated that he picked the employee up
       from the airport on June 21, 2006, and took him to the employer’s office. Fifteen to twenty
       people worked inside the office. Mr. Penteado testified that the employee met with him and
       Mr. Ito, and possibly someone named Adriana. The meeting lasted two to three hours. He
       stated that he had dinner with the employee and Mr. Ito. They arrived at 8 or 9 p.m. The
       restaurant was two stories and it was not full. They talked among themselves and the only other
       person the employee spoke with was the waitress. He estimated that they were at the restaurant
       for two hours. He then drove the employee to his hotel and dropped him off. Mr. Penteado

                                                   -7-
       testified that he picked the employee up from the hotel at about 9 a.m. the next morning and
       took him to the employer’s office. He stated that he did not remember what the employee did
       that morning. He stated that the employee interviewed Mr. Moura, but he did not remember if
       that took place at the office or somewhere else. Mr. Penteado testified that if the employee
       went to the employment agency’s office, he probably took a taxi. The interview was
       confidential and none of the employees at the employer’s Sao Paolo office knew about it.
       Mr. bPenteado did not have breakfast or lunch with the employee and did not know if he ate
       with anyone else. The employee’s expense report was admitted into evidence. It showed that
       he went to McDonald’s on June 22, 2006. Mr. Penteado drove the employee to the airport on
       June 22, 2006. He did not remember how early the employee arrived at the airport. He stated
       that typically the employee arrived four to five hours prior to his flight. Mr. Penteado testified
       that the employee did not look like he had any symptoms that might have been the start of
       meningitis. He looked tired like a long-distance traveler.
¶ 30       The special administrator testified that the employee’s health prior to June 25, 2006, was
       very good and that he was not under the care of a doctor for any reason. The special
       administrator testified that she helped the employee pack for his trip to China and Japan. She
       testified that he was physically fine and was excited about the trip because it involved an
       acquisition. She stated that she did not observe any physical problems or ailments on his return
       from China and Japan. She testified that before he left for Brazil, he did not have any physical
       problems or ailments that she was able to notice.
¶ 31       Stephen Kozik testified that he had been employed by the employer for 19 years. He stated
       that the employee was his mentor. He communicated with the employee daily by telephone, in
       person, and by email. He testified that on June 20, 2006, in an email he asked the employee
       how he was feeling and the employee responded “fine, but I think I got the bird flu in China.”
       Mr. Kozik testified that he did not “know if it was tongue-in-cheek.” He further testified that
       because the bird flu was news at the time, “he may have been joking around about being in
       China.”
¶ 32       The arbitrator held that the employee did not sustain an accident/exposure that arose out of
       and in the course of his employment. He found that the special administrator failed to prove, by
       a preponderance of the evidence, that the employee was infected with Neisseria meningitides
       while in Brazil. He found that the evidence in total supported a finding that the employee
       contracted meningitis while in the United States before he left for Brazil.
¶ 33       The special administrator sought review of this decision before the Commission. The
       Commission unanimously reversed the arbitrator’s decision. It found that the special
       administrator proved by a preponderance of the evidence that the employee acquired Neisseria
       meningitides during the course of his travels to Brazil. It found that the opinions of Dr. Stratton
       and Dr. Drew were more persuasive than the opinions of Dr. Coe and Dr. Zar. The
       Commission awarded the special administrator death benefits, burial expenses, and reasonable
       and necessary medical expenses in the amount of $10,359.69. The employer sought judicial
       review of the Commission’s decision in the circuit court of Cook County. The circuit court
       confirmed the Commission’s decision. The employer appealed.

¶ 34                                         ANALYSIS
¶ 35       The employer argues that the Commission’s decision was contrary to law as the evidence
       presented was legally insufficient to establish exposure. It argues that the Commission’s

                                                    -8-
       decision was based on the mere and remote possibility that the employee was exposed to
       Neisseria meningitides at some unknown time, in an unknown location in Sao Paolo, Brazil. It
       argues that the Commission’s decision was thus based on speculation and conjecture. The
       employer’s argument is not a legal argument, but one based on the sufficiency of the evidence.
       The Commission’s factual findings are reviewed under the manifest weight of the evidence
       standard. Johnson v. Illinois Workers’ Compensation Comm’n, 2011 IL App (2d) 100418WC,
       ¶ 17, 956 N.E.2d 543.
¶ 36       An occupational disease is a disease arising out of and in the course of employment. 820
       ILCS 310/1(d) (West 2006). The claimant in an occupational disease case has the burden of
       proving that he suffers from an occupational disease and that a causal connection exists
       between the disease and his employment. Freeman United Coal Mining Co. v. Illinois
       Workers’ Compensation Comm’n, 2013 IL App (5th) 120564WC, ¶ 21, 999 N.E.2d 382.
       Whether there is a causal connection between the disease and the employment is a question of
       fact. Id. It is the function of the Commission to decide questions of fact and its determination
       on a question of fact will not be disturbed on review unless it is against the manifest weight of
       the evidence. Id. A finding is against the manifest weight of the evidence if an opposite
       conclusion is clearly apparent. Id.
¶ 37       In the instant case there is no dispute that the employee died as a result of contracting
       Neisseria meningitides. The issue is whether there was a causal connection between the
       disease and his employment.
¶ 38       The Occupational Diseases Act provides:
                     “A disease shall be deemed to arise out of the employment if there is apparent to the
                rational mind, upon consideration of all the circumstances, a causal connection
                between the conditions under which the work is performed and the occupational
                disease. The disease need not to have been foreseen or expected but after its contraction
                it must appear to have had its origin or aggravation in a risk connected with the
                employment and to have flowed from that source as a rational consequence.” 820 ILCS
                310/1(d) (West 2006).
       “Nothing in the statutory language requires proof of a direct causal connection.” Sperling v.
       Industrial Comm’n, 129 Ill. 2d 416, 421, 544 N.E.2d 290, 292 (1989). A causal connection
       may be based on a medical expert’s opinion that an accident “could have” or “might have”
       caused an injury. Consolidation Coal Co. v. Industrial Comm’n, 265 Ill. App. 3d 830, 839, 639
       N.E.2d 886, 892 (1994). “In addition, a chain of events suggesting a causal connection may
       suffice to prove causation even if the etiology of the disease is unknown.” Id.
¶ 39       The employer argues that the opinions of Dr. Stratton and Dr. Drew were not based on
       relevant factual data concerning Neisseria meningitides infection rates in Brazil. It argues that
       the articles provided by Dr. Stratton and Dr. Drew did not support an increased risk of
       meningococcal infection for travelers to Brazil. The articles were admitted into evidence and
       were considered by the Commission in making its determination. Dr. Drew testified that Brazil
       is known for an ongoing problem with meningococcus. Dr. Stratton testified that Sao Paolo
       was well known among infectious disease specialists as an area where there is an increased
       prevalence of Neisseria meningitides. He testified that the endemic rate of Neisseria
       meningitides infection in Sao Paolo is 2 to 5 per 100,000 people and in the United States it is 1
       in 100,000. Dr. Drew testified that Brazil has “3 to 6 times the amount of problems with this


                                                    -9-
       organism” than in the United States. The Commission was aware of the statistical chance for
       an individual to contract Neisseria meningitides in Brazil.
¶ 40       The employer argues that the Commission’s decision was based on the mere and remote
       possibility that the employee was exposed to Neisseria meningitides at some unknown time, in
       an unknown location in Sao Paolo, Brazil. It argues that the special administrator did not
       present any evidence that the employee was exposed to a specific carrier of Neisseria
       meningitides or that he was in any crowded areas in Brazil where there might have been an
       increased risk of infection.
¶ 41       Dr. Stratton, Dr. Drew, Dr. Coe, and Dr. Zar all agreed that Neisseria meningitides is
       transmitted through airborne respiratory droplets. Dr. Stratton and Dr. Drew testified that most
       people who are infected with Neisseria meningitides do not develop the disease, but are
       carriers. Dr. Zar wrote in his report that “once a new person acquires the organism, the vast
       majority of the time the person makes proteins (antibodies) to prevent the bacterium from
       penetrating the nasopharynx and entering the blood stream. Individuals who successfully
       create antibodies will not develop the symptoms but will become carriers.” The employer
       argues that there was no evidence that the employee was in a crowded setting. It is true that a
       crowded setting increases a person’s risk of contracting Neisseria meningitides because there
       is greater exposure to carriers. However, a person only needs to come into contact with
       respiratory droplets from one carrier to become infected. While in Brazil, the employee
       interviewed candidates for the position of general manager of the Sao Paolo office, traveled to
       the employment agency’s office, most likely by taxi, stayed in a hotel, ate at McDonald’s and
       one other restaurant, spent hours at the employer’s Sao Paolo office, and spent several hours at
       the Sao Paolo airport. He was in contact with numerous people during his trip to Brazil, any
       one of whom may have been infected with Neisseria meningitides.
¶ 42       The employer argues that the employee had an upper respiratory tract infection before he
       left for Brazil and that it was a manifestation of meningitis. It asserts that these symptoms
       support a finding that the employee contracted Neisseria meningitides before he left for Brazil.
       Dr. Stratton testified that the early symptoms of Neisseria meningitides are nonspecific and do
       not include upper or lower respiratory tract infection symptoms. Dr. Zar wrote in his report that
       the clinical manifestations of the infections are an acute onset of fever, nausea, vomiting,
       headache, altered mental state, severe muscle aches, and in 50% of infected people a rash. He
       did not indicate that the symptoms include symptoms similar to those in respiratory tract
       infections. Dr. Drew testified that a small subset of people who are infected with Neisseria
       meningitides may develop respiratory symptoms such as pharyngitis, sinusitis, or a runny
       nose. Dr. Stratton testified that had respiratory tract infection symptoms been symptoms of
       Neisseria meningitides, the employee would have been sick in Brazil. No one testified that the
       employee was ill in Brazil. In fact, Mr. Moura testified that the employee “looked like a person
       that was a hundred percent fit and one that makes sports.” Dr. Parciak testified that the
       employee told him his respiratory tract symptoms had been improving. Based on this evidence,
       the Commission could infer that the employee’s upper respiratory tract infection was not a
       manifestation of Neisseria meningitides.
¶ 43       Both Dr. Stratton and Dr. Drew testified that a respiratory tract infection would weaken a
       person’s defenses against Neisseria meningitides. Dr. Stratton testified that the employee’s
       respiratory tract infection “facilitated or even accelerated” his development of Neisseria
       meningitides.

                                                  - 10 -
¶ 44       All four doctors agreed that the incubation period for Neisseria meningitides is 2 to 10
       days. Dr. Stratton opined that, to a reasonable degree of medical certainty, the employee
       acquired meningococcemia in Sao Paolo. He felt that Brazil was the most likely location that
       the employee contracted Neisseria meningitides based on when the employee became ill, the
       timing of the trip to Sao Paolo, and the fact that the employee had a respiratory tract infection
       that facilitated or accelerated his contraction of the bacterium. Dr. Stratton averred that the
       incubation period in the employee’s case was 2 rather than 10 days. Dr. Drew testified that the
       interval between the onset of the employee becoming ill and his death supported a very brief
       incubation period. He opined that the employee contracted Neisseria meningitides as a result
       of his travel to Sao Paolo. Dr. Coe and Dr. Zar testified that, based on an incubation period of 2
       to 10 days, it was impossible to determine whether the employee was exposed to Neisseria
       meningitides before or during his trip to Brazil.
¶ 45       The Commission found that the opinions of Dr. Stratton and Dr. Drew were more
       persuasive than those of Dr. Coe and Dr. Zar. The Commission is charged with resolving
       conflicts in medical opinion evidence. Bernardoni v. Industrial Comm’n, 362 Ill. App. 3d 582,
       597, 840 N.E.2d 300, 312 (2005). It is the function of the Commission to judge the credibility
       of witnesses, resolve conflicts in the evidence, assign weight to be accorded the evidence, and
       draw reasonable inferences from the evidence. Hosteny v. Illinois Workers’ Compensation
       Comm’n, 397 Ill. App. 3d 665, 674, 928 N.E.2d 474, 482 (2009). We cannot say based upon
       the record before us that the Commission’s decision is contrary to the manifest weight of the
       evidence.

¶ 46                                     CONCLUSION
¶ 47      For the foregoing reasons, we affirm the judgment of the circuit court confirming the
       decision of the Commission.

¶ 48      Affirmed.




                                                   - 11 -